DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 7-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., (US Pat. Appln. Pub. 2019/0006283, hereinafter Wang) in view of Kim et al., (IDS: US Pat. Appln. Pub. 2017/0287853, hereinafter Kim).

Regarding claim 1, Wang discloses a semiconductor package (SP), comprising:
a connection structure (redistribution structure 131 in Fig. 26; para 0024) including a first surface and a second surface opposing each other and including a plurality of insulating layers (IL) and redistribution layers (RDL) 
a plurality of integrated circuit (IC) dies including a semiconductor chip (for example, see 114 having pads 122 in Fig. 4, 26; para 0018-0019) disposed on the first surface of the connection structure and having connection pads connected to the RDL;
an encapsulant (130 in Fig. 15A, 26; para 0023) disposed on the first surface of the connection structure and encapsulating the semiconductor chip;
first and second pads (for example, see middle composite pad structure with via filled pads 704, 708 in cross-sectional views of Fig. 26, 42, one behind the other one- not shown in a plan view; para 0094, 0096) arranged on at least one surface of the connection structure and each having a plurality of through-holes/TH (for example, see TH 148, 176 in Fig. 26/31, 26/40; para 0086, 0094);
a surface mount component disposed on the at least one surface of the connection structure and including first and second external electrodes (pads) positioned, respectively, in portions of the first and second pads (for example, see other one of the plurality of 114 having external pads 122 in Fig. 4, 26, the external pads not shown one behind the other one in the plan view; para 0019-0020);
first and second conventional connection vias (for example, see a plurality of vias 143, 157 in respective layers of 131 in Fig. 26, 12A; para 0030, 0037) arranged in the plurality of ILs and electrically connecting the first and second pads to the RDL, respectively; and
first and second connection metals electrically connecting the first and second pads and the first and second external electrodes (metal connectors 126 connecting 122 and 704, 708 in Fig. 4, 26, 42, the metal connectors not shown one behind the other one in the plan view; para 0020) to each other, respectively 
 (Fig. 26-42).
Wang does not explicitly teach the first and second pads behind each other and the first and the second external electrodes positioned there above respectively, as seen in a plan view.
	Kim teaches a SP having a component wherein external electrodes/bumps are conventionally arranged in horizontal/X and lateral/Y directions (see electrodes on 100 in a plan view of Fig. 2; para 0052). 
	Wang and Kim are analogous art because they are directed to Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Fang, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the first and second pads and the first and the second external electrodes positioned there above respectively, as seen in a plan view perpendicular to a stacking direction, as taught by Kim, so that the desired pad-via alignment can be achieved and the reliability can be improved in Wang’s SP.    



a) a conventional frame (connection member) with a cavity in which a semiconductor chip (see 111 and 120 respectively in Fig. 9; para 0098-0099) to provide improved rigidity and the package support; 
b) the frame including a wiring structure (through vias) penetrating through upper and lower surfaces thereof and connected to RDLs (see 10 and 112a/112b respectively in Fig. 9-10; para 0099); and
c) a conventional wiring pattern layer (see terminal wiring 240 over 130 in Fig. 27; para 0141, 0153) disposed on an encapsulant and connected to an underlying wiring structure (RDL).
Wang and Kim are analogous art because they are directed to Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Wang, because they are from the same field of endeavor.

It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-c), as taught by Kim, so that the rigidity, support and external connectability can be improved in Wang’s SP.    



Regarding claim 16, Wang discloses a semiconductor package (SP), comprising:
a circuit board (see dielectric-metallization redistribution structure 131 in Fig. 26; para 0024) including an upper surface and including a plurality of insulating layers (IL) and wiring circuits (redistribution layers/RDL) respectively disposed on the plurality of ILs (see 133, 146 and 142, 156, etc., respectively in Fig. 15A, 26; para 0024);
first and second pads (for example, see a middle composite pad structure with  via filled pads 704, 708 in cross-sectional views of Fig. 26, 42; the second conventional one behind the first pad structure not shown in a plan view; para 0094, 0096) disposed on the upper surface and each having a plurality of through-holes/TH (for example, see TH 148, 176 in Fig. 26/31, 26/40; para 0086, 0094);
a conventional surface mount component (IC die, for example see 114/118 in Fig.  26; para 0018-0019) disposed on the upper surface of the circuit board and including first and second external electrodes (pads) positioned, respectively, in regions of the first and second pads (see 122 in Fig. 4, 26; para 0018-0020);
first and second conventional connection vias (for example, see a plurality of vias 143, 157 in respective layers of 131 in Fig. 26, 12A; para 0030, 0037) disposed  in the plurality of ILs in regions overlapping the first and second external electrodes, respectively as seen in a cross-sectional view in a stacking direction (plan view not shown in Fig. 26, 42) and electrically connecting the first and second pads to the wiring circuits, respectively; and
first and second connection metals electrically connecting the first and second pads and the first and second external electrodes (metal connectors 126 connecting 122 and 704, 708 in Fig. 4, 26, 42; para 0020) to each other, respectively 
 (Fig. 26-42).

Wang does not explicitly teach the first and second pads behind each other and the first and the second external electrodes positioned there above respectively, as seen in a plan view.
	Kim teaches a SP having a component wherein external electrodes/bumps are conventionally arranged in horizontal/X and lateral/Y directions (see electrodes on 100 in Fig. 2; para 0052). 
	Wang and Kim are analogous art because they are directed to Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Fang, because they are from the same field of endeavor.

.    
Allowable Subject Matter
4.	Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 11-15 are allowed.
Reasons for Allowance
5.    The following is an examiner’s statement of reasons for allowance:
The references of record either alone or in combination, do not teach the limitations “first and second pads adjacent to each other and arranged on the second surface of the connection structure, each having a plurality of through-holes; and first and second 
connection vias arranged in the plurality of insulating layers and connecting the first and  
second pads to the redistribution layers, respectively, wherein the first and second pads 
respectively include first regions corresponding to portions adjacent to each other and 
second regions corresponding to remaining portions except the first regions, and the first 
and second connection vias are positioned to overlap with the fist regions of the first and 
second pads, respectively” in an encapsulated semiconductor package. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663. The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAN or Public PAG. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 703-308-0956.

 /NITIN PAREKH/